DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 June 2020 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0169797 (Izumi) in view of U.S. Patent Number 5,234,759 (Inabayashi). 
In regards to independent claim 1 and depenent claims 2-4 and 9-16, Izumi is directed to an aluminum alloy brazing sheet including a core material and a brazing filler material provided on one surface of the core material. (Abstract) 
The brazing filler material includes Si: 3 mass % or more and 13 mass % or less and Bi: 0.01 mass % or more and 1.00 mass % or less, with the remainder being Al and unavoidable impurities. (¶47) In addition, the brazing filler material of the brazing sheet may further contain Mg: 0.10 mass % or less, and may further contain one or more kinds of Mn: 2.0 mass % or less, Ti: 0.3 mass % or less, Cr: 0.3 mass % or less, and Zr: 0.3 mass % or less. (¶47) In addition, the 
The core material includes Mn: 0.5 mass % or more and 2.5 mass % or less and Mg: more than 0.5 mass % and 2.5 mass % or less, with the remainder being Al and unavoidable impurities. (¶28) In addition, the core material of the brazing sheet may further contain Cu: 1.0 mass % or less, may further contain Si: 1.0 mass % or less, and may further contain Fe: 1.5 mass % or less. (¶28) In addition, the core material of the brazing sheet may further contain one or more kinds of Ti: 0.5 mass % or less, Cr: 0.5 mass % or less and Zr: 0.5 mass % or less, and may further contain Li: 0.3 mass % or less. (¶28) The ranges of the composition overlap the claimed ranges. Therefore, a prima facie of obviousness exists.
A sacrificial material may be provided on the other side, viz. the opposite side to the side where the brazing filler material is provided. (¶80) The sacrificial material may be from the 1000 or 7000 series. (¶81) These series represent a finite number of alloys having known properties. These series include alloys that fall within the claimed ranges set forth within dependent claims 9-16. Therefore, it would have been obvious to one skilled in the art to have selected from the finite list to have chosen an alloy that would fall within the claimed compositional ranges. 


In the same field of endeavor of aluminum alloy clad materials, Inabayashi is directed to a brazing sheet having an Al alloy core material with one or each of whose surfaces is clad with a brazing material. (Abstract) Mg2 Si particles having an equivalent spherical diameter of 2 to 5 μm are present in the metal texture in an amount of 1,000/mm2 or more because when the equivalent spherical diameter of the particle exceeds 5 μm, the amount of evaporation of Mg in the initial stage of heating for vacuum brazing lowers and the getter reaction lowers, thereby making it impossible to obtain the expected effect. (4:10-18) If the particle equivalent spherical diameter is 2 μm or less, the force exhibited by the evaporation of Mg to break the oxide film on the brazing material surface lowers. (4:18-21) There must be enough Mg2 Si particles that are 2 to 5 μm in equivalent spherical diameter. (4:21-23) If the number of Mg2 Si particles having a particle diameter in the above range is less than 1,000/mm2, the ability exhibited by the evaporation of Mg to break the oxide film on the brazing material surface lowers and the getter reaction becomes unsatisfactory. (4:23-28) Therefore the number of Mg2 Si particles that are 2 to 5 μm in equivalent spherical diameter should be restricted to 1,000/mm2 or more. (4:28-31)
The greater the number of the Mg2 Si particles, the more preferable is the brazing material. (4:32-35) And although there is no upper limit to the number of Mg2 Si particles, a number of about 20,000/mm2 is a production limit. (4:32-35) Therefore, this reference demonstrates the impact of size and concentrations of compounds within the brazing materials. 
It would have been obvious to one of ordinary skill in the art to have controlled the amount and size of compounds as taught by Inabayashi within the brazing material of Izumi. One of ordinary skill in the art would have been motivated by the desire and expectation of 

As to claims 5-8, Inabayashi sets forth that the size and concentrations of compounds within the brazing material impacts the amount of magnesium that evaporates on the surface. Therefore, it would be expected that during brazing the product of Izumi in view of Inabayashi would meet the claimed limitations for the concentration of Mg on a surface of the brazing material at a braze melting temperature. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784